UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :                     03/19/2020
ARQUIMIDEZ ALEJANDRO NARCIOZO,                                 :
a/k/a Jaime, a/k/a Jimmy, individually and on                  :
behalf of others similarly situated,                           :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   18-CV-11620 (GHW) (JLC)
                                                               :
NY STRAWBERRY DELI CORP. f/d/b/a 14                            :
Organic Gourmet Food, WS SUPER DELI, INC. :
d/b/a Strawberry Deli f/d/b/a Dolphin’s Gourmet :
Deli, HIGH END DELI CORP. d/b/a/ Chelsea                       :
Square Market, ADEL HADI, HASSAN SALEH :
a/k/a Hassan Ahmed, and OMAR AHMED,                            :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Amended Order of Reference dated March 4, 2020 (Dkt. No. 56), Judge Woods
referred this case to me for settlement. The parties are directed to advise the Court within 30
days of this Order when they wish to schedule a settlement conference. The parties should do so
by filing a letter-motion on the docket that indicates at least three dates that are mutually
convenient for the parties. Alternatively, counsel are free to e-mail my deputy clerk, David Tam,
at David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties and the
Court. Unless circumstances permit otherwise, the Court will plan to hold the settlement
conference by telephone rather than in person. The Court will reach out to counsel by telephone
the week before the conference (once their ex parte settlement letters have been submitted) to
discuss the logistics of the conference as well as the parties’ respective settlement positions.

        SO ORDERED.

Dated: March 19, 2020
       New York, New York
